DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 8-14 are pending.
Claims 1-5 and 8-14 are allowed.
Claims 6, 7 and 15 are cancelled.
 
Response to Amendment
Claim Objections
The objection of Claim 5 is withdrawn due to the amendment to claim 5, filed December 7, 2020.   

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 6-12, filed December 7, 2020, with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Biola et al. (US 4,225,516) have been fully considered and are persuasive.  The rejection of pending claims 1-5 and 8-14 has been withdrawn. 
Applicant’s arguments, see pages 6-12, filed December 7, 2020, with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Finkeldei et al. (US 8,759,592 B2) have been fully considered and are persuasive.  The rejection of pending claims 1-5 and 8-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699